Citation Nr: 1641601	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the remand directives has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, rated 60 percent disabling; and tinnitus, rated 10 percent disabling.

2.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated February 2011 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for a TDIU, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Likewise, VA treatment records, records from the Social Security Administration (SSA) and all private treatment records identified by the Veteran have been obtained and associated with the claims file.  All outstanding treatment records have been obtained and associated with the claims file.

The Veteran has been afforded multiple VA examinations over the course of the appeal.  The Veteran was afforded VA audiological examinations in June 2016 and April 2011.  All service-connected disabilities have been addressed and each examiner offered an explanation of the occupational impact of each disability.  Thus, the Board considers those examinations adequate for determining the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

All remand directives have been substantially complied with.  Per the May 2015 remand, updated VA treatment records and records from SSA were obtained.  Likewise, vocational rehabilitation records were also obtained.  Finally, adjudication of the TDIU issue was deferred pending the proposed rating reduction for service-connected bilateral hearing loss.  Thus, substantial compliance with the Board's past remand directives has been achieved.  See Stegall, 11 Vet. App. at 271.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Entitlement to a TDIU is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Service connection is in effect for bilateral hearing loss, rated 60 percent disabling; and tinnitus, rated 10 percent disabling.  Because the bilateral hearing loss and tinnitus result from a common etiology, they will be considered as one disability.  38 C.F.R. § 4.16(a).  Thus, as there is a single disability that is rated 60 percent disabling, the criteria for assignment of a schedular TDIU are met.

In his claim for a TDIU, the Veteran reported that he graduated from high school.  He explained that hearing loss and a psychiatric disorder render him unemployable.  At this juncture, as noted above, a TDIU can only be assigned where service-connected disabilities render a veteran unable to secure and maintain substantially gainful employment.  Thus, the Board will not consider the impact of any disability other than hearing loss or tinnitus in determining the propriety of a TDIU.

Further, in his claim for a TDIU, the Veteran reported working in a number of jobs since 2005.  He also reported last working October 2009 as a safety coordinator.  He stated that he applied for numerous positions in December and November 2010.  The Veteran stated that he cannot hear what he is told to do and that caused numerous issues with his supervisors.

A March 2011 letter from a food company, where the Veteran last worked, as a safety coordinator, noted that the Veteran was terminated as his position was seasonal, not permanent.

A June 2011 letter from a glass company noted that the Veteran worked as a glazier from April 2008 to September 2008 and left on his own accord for other employment.

A June 2011 letter from Lowe's Home Improvement noted that the Veteran worked there from February 2009 to August 2009 and resigned at that time.  A reason for his resignation was not provided.

The Veteran has participated in VA's Vocational Rehabilitation and Employment (VR&E) program.  An August 2008 initial evaluation noted that the Veteran had anxiety, impulse and memory issues.  It was uncertain whether a vocational goal was reasonably feasible at that time due to those issues, along with his limited training.  It was noted that the Veteran had difficulty with supervisors.

A July 2008 counseling report noted that due to the Veteran's hearing loss he has difficulty communicating on the telephone.  He reported that while working as a glazier he had to remove hearing aids while required to wear earplugs.  He stated that he feared that this would worsen his hearing.  The counselor recommended that the Veteran seek work in quiet environments due to his service-connected hearing loss.

A February 2009 letter noted that the Veteran had obtained and maintained employment for 60 days as a laborer for the Laborers International Union and, as such was considered rehabilitated.

An April 2011 counseling record noted that the Veteran has occupational restrictions due to many disabilities.  Due to hearing loss, he cannot work in noisy environments.  Due to arthritis, he cannot work in jobs that required prolonged walking or standing.  Due to PTSD, he cannot work under or with civilians.  His PTSD-related impairments include unwillingness to tolerate civilians' stupidity and whininess, uncontrolled volatility, refusal to accept orders, expressions of misogyny, and difficulty in refraining from expressing objections from others.  The counselor concluded that the Veteran was not seen as feasible for employment.

An August 2011 extended situational assessment noted that vocational rehabilitation was unlikely to be beneficial due to: financial situation, geographic isolation, instability of mood, parental responsibilities, transportation resources and lack thereof, housing circumstance, hostile attitude towards civilians, and hostile attitude toward women.  There was no discussion of the Veteran's hearing loss or tinnitus in that assessment.

The Veteran was afforded a VA examination in April 2011.  There, the Veteran described the effect of his hearing loss and tinnitus on his daily activities as severe.  The examiner stated that it is more likely than not that with the help of an appropriately fit hearing aid system, the Veteran's hearing loss would have minimal or no substantial effect on his ability to engage in gainful employment.

The Veteran was again afforded a VA examination in June 2016.  There, the examiner stated that hearing loss impacts the Veteran's ordinary conditions of daily life in that the Veteran's balance is off when he is walking.  With regards to tinnitus, the Veteran reported that he cannot hear the television and his wife has to repeat herself when talking to the Veteran.

Records from SSA are of record.  Those records show that SSA disability benefits were awarded due to psychiatric disability.  While the Veteran claimed that he was unemployable, in part, due to hearing loss, disability benefits were ultimately granted due to psychiatric disability only.

The preponderance of the evidence does not indicate that the Veteran's bilateral hearing loss and tinnitus render him unable to maintain and secure substantially gainful employment.  The evidence indicates some occupational impairment caused by the Veteran's service-connected disabilities.  Namely, the Veteran has reported problems hearing when he is required to take out his hearing aids and use hearing protection.  This causes him difficulty in hearing.  To that end, the April 2011 VA examiner concluded that it is more likely than not that with the help of an appropriately fit hearing aid system, the Veteran's hearing loss would have minimal or no substantial effect on his ability to engage in gainful employment.  The evidence of record shows that when the Veteran utilizes his hearing aids, he has far lessened problems with his hearing loss.  There is no evidence that when the Veteran uses his hearing aids he experiences significant occupational impairment, let alone is rendered unemployable.   To that end, the Veteran has worked in several occupations where he apparently has been able to use hearing aids.  There is no evidence that he was terminated from those positions due to hearing loss or tinnitus, or even that he voluntarily left those jobs due to his service-connected disabilities.

Despite asserting that his hearing loss, in part, caused him to be unemployable, SSA determined that it was the Veteran's psychiatric disorder was the cause of his unemployability.  The Board notes that SSA decisions are not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the Veteran himself, has asserted that a psychiatric disorder, at least in part, renders him unemployable.  See January 2011 Claim for TDIU.  As discussed above, the Board may not consider the impacts of a nonservice-connected disability, like a psychiatric disorder, in determining the propriety of a TDIU.

When considering the impacts of the Veteran's service-connected disabilities alone, the evidence does not show that he is unemployable.  Hearing loss and tinnitus impact employability as the Veteran has difficulty hearing.  However, when he uses hearing aids, the impacts of his inability to hear are significantly mitigated.  Indeed, the evidence of record shows consistent usage of hearing aids.  Likewise, the Veteran's employment history shows that he was employed in positions where he was able to wear hearing aids and he never was terminated from or quit jobs due to his hearing loss and tinnitus.  To that end, the April 2011 VA examiner noted no substantial effect on employment if the Veteran utilized his hearing aids.  While the evidence reflects some impact on employability, particularly when he is unable to use hearing aids, the evidence is against a finding that bilateral hearing loss and tinnitus prohibit the Veteran from securing and maintaining substantially gainful employment. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


